 



Exhibit 10.1
January 17, 2007
Dr. Hamza Yilmaz
Re: Employment Terms
Dear Hamza:
Volterra (the “Company”) is pleased to offer you the position of Senior Vice
President, Product Development, Engineering and Manufacturing Operations on the
following terms.
You will be responsible for managing the Company’s Product Development,
Engineering and Manufacturing Operations and relevant functions, etc. and will
report to Jeff Staszak, CEO of the Company. You will work at 3839 Spinnaker Ct.,
Fremont, CA 94538. Of course, the Company may change your work location from
time to time in its discretion.
Your compensation will be $8,653.85 bi-weekly ($225,000.00 per year), less
payroll deductions and all required withholdings. You will be paid bi-weekly and
you will be eligible for the following standard Company benefits: Medical,
Dental, Vision, Life/ADD, LTD, 401k, ESPP (Employee Stock Purchase Plan), PTO
(Paid Time-Off) and holidays. Details about these benefits are provided in the
Employee Handbook and Summary Plan Descriptions, available for your review. The
Company may change compensation and benefits from time to time in its
discretion. In addition to the standard company benefits, you will also be
eligible to participate in the Annual Management Bonus Program.
Subject to approval by the Company’s Board of Directors (the “Board”), and
pursuant to the Company’s 2004 Equity Incentive Plan (the “Plan”), the Company
shall grant you an option to purchase 150,000 shares of the Company’s common
stock at the fair market value as determined by the Board in accordance with its
policies and procedures regarding option grants (the “Option”). The Option grant
shall be effective, and exercise price shall be calculated, on the first day of
the month following your start date (the “Grant Date”), and shall be subject to
the terms and conditions of the Plan and your grant agreement. Your grant
agreement will include a four year vesting schedule, under which 25 percent of
your shares will vest after twelve months of Grant Date (the “Vesting
Anniversary Date”), with the remaining shares vesting quarterly thereafter,
until either the Option is fully vested or your employment ends, whichever
occurs first. Notwithstanding the foregoing, in the event your employment is
terminated by the Company without “Cause” (as defined below) prior to the
Vesting Anniversary Date, the vesting of a total of 37,500 shares underlying
your Option shall accelerate in full and become fully exercisable. In the event
your employment is terminated by the Company without Cause on or after the
Vesting Anniversary Date, in addition to the 25 percent of your shares that
vested on the Vesting Anniversary Date, in lieu of the quarterly vesting
described above, the vesting of your Option shall be calculated on a monthly
basis (at a rate of an additional 3,125 shares for each full month of employment
following the Vesting Anniversary Date).
On your start date, the Company will pay you a sign-on bonus amount of
$50,000.00, less required payroll deductions and withholdings (the “Initial
Bonus”). This bonus will not be considered earned until you have successfully
completed one full year of employment with the Company. If within the first year
of your employment, you resign your employment, or if the Company terminates
your employment for Cause (as defined herein) during your first year, you agree
to repay the total net amount of the Initial Bonus. If the Company terminates
your employment without Cause during your first full year of employment, you
shall not be required to repay the Initial Bonus. For purposes of this letter,
“Cause” shall mean a termination by the Company for any one or more of the
following reasons: (i) embezzlement, misappropriation of corporate funds, or
other acts of dishonesty; (ii) the conviction, plea of guilty, or nolo
contendere to any felony or of any misdemeanor involving moral turpitude;
(iii) engagement in any activity that you know or should know could materially
harm the business or reputation of the Company; (iv) material violation of any
statutory, contractual, or common law duty or obligation owed by you to the

 



--------------------------------------------------------------------------------



 



Company; (v) material breach of the Proprietary Information Agreement; or
(vi) repeated failure to substantially perform your assigned duties or
responsibilities. This bonus does not affect the at-will nature of your
employment.
Notwithstanding the at-will nature of your employment, as described below, if
the Company terminates your employment without Cause (as defined above), you
will be entitled to receive a lump sum payment equal to six (6) months of your
base salary, less applicable taxes and required payroll deductions and
withholdings, contingent upon your execution of an agreement in a form
satisfactory to the Company containing a full general release of any and all
claims and potential claims against the Company and its affiliates and agents.
Such payment shall be made within 30 days after the effective date of the
release agreement.
As a Company employee, you will be expected to abide by Company policies and
procedures, and acknowledge in writing that you have read and will comply with
the Company’s Employee Handbook. As a condition of employment, you must read,
sign and comply with the attached Employee Confidential Information and
Inventions Assignment Agreement which prohibits unauthorized use or disclosure
of Company proprietary information.
In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You agree that you will not
bring onto Company premises or use in your work for the Company any unpublished
documents or property belonging to any former employer or third party that you
are not authorized to use and disclose. You represent further that you have
disclosed to the Company any contract you have signed that may restrict your
activities on behalf of the Company. By accepting employment with the Company,
you are representing that you will be able to perform your job duties within
these guidelines.
Normal business hours are from 8:00 a.m. to 5:00 p.m., Monday through Friday. As
an exempt salaried employee, you will be expected to work additional hours as
required by the nature of your work assignments.
Your employment relationship is at will. You may terminate your employment with
Company at any time and for any reason whatsoever simply by notifying the
Company. Likewise, Company may terminate your employment at any time, with or
without cause or advance notice. Your employment at-will status can only be
modified in a written agreement signed by you and by an officer of the Company.
As required by law, this offer is subject to satisfactory proof of your right to
work in the United States.
This letter, together with your Employee Confidential Information and Inventions
Assignment Agreement, forms the complete and exclusive statement of your
employment agreement with the Company. The terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written.
This letter agreement cannot be changed except in a written agreement signed by
you and a duly authorized officer of the Company.
Please sign and date this letter and the enclosed Proprietary Information and
Inventions Assignment Agreement, and return them to me by January 26, 2007, if
you wish to accept employment at Volterra under the terms described above. If
you accept our offer, we would like you to start during the week of
February 19th, 2007 (tentatively).
Note: This offer will be contingent upon a successful completion of the
mandatory background check. Please feel free to contact us in case of any
questions on the process. Thank you.
We look forward to your favorable reply and to a productive and enjoyable work
relationship.
Sincerely,

     
/s/ Jeff Staszak
 
    
Jeff Staszak
   
CEO, Volterra Semiconductor Corporation
   

 



--------------------------------------------------------------------------------



 



I accept your offer and will begin employment on last week of February 2007.
Accepted:

         
/s/ Hamza Yilmaz
 
  January 20, 2007
 
    
Hamza Yilmaz
  Date    

Attachment: Proprietary Information and Inventions Assignment Agreement

 